Citation Nr: 1738473	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-38 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1959 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The Veteran filed a Notice of Disagreement (NOD) in April 2014 and a Statement of the Case (SOC) was issued in October 2014. The Veteran filed his Substantive Appeal via a VA Form 9 in November 2014. Thus, the Veteran perfected a timely appeal of the issue.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing. A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in March 2016. The Board remanded the claim for additional development. The matter is once again before the Board for appellate consideration of the issue on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

In April 2017, the Veteran informed staff at the Kansas City VA Medical Center (VAMC) that he wished to withdraw his claim. In a May 2017 written statement, the Veteran withdrew his appeal of the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; the Board has no further jurisdiction to consider an appeal of this matter. 38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or by his or her representative. 38 C.F.R. § 20.204 (a). Except when made on the record at a hearing, appeal withdrawals must be in writing. An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204 (b). Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204 (c).

In April 2017, in advance of a scheduled VA examination, and prior to the issuance of a final decision, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD to the staff at the Kansas City VAMC. The Veteran was informed via an April 2017 Supplemental Statement of the Case that withdrawal of claims must be made in writing, and in May 2017 the Veteran submitted a statement expressing his intent to withdraw his claim. Because the Veteran has withdrawn the issue on appeal, there is effectively no longer any remaining allegation of error of fact or law. See 38 U.S.C.A. § 7105 (d)(5). Accordingly, the Board will dismiss the appeal of the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.
ORDER

The appeal of the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


